United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 22-1318
                      ___________________________

                   Neil Dennis Bergeson, Jr., a state citizen,

                      lllllllllllllllllllllPlaintiff - Appellant,

                                          v.

State of South Dakota; Judge Cullen Parker McNeece; Dylan Kirchmeirier; Jaden
         Carlson; Zac Angerhofer; Tyler Apple; South Dakota State Bar,

                    lllllllllllllllllllllDefendants - Appellees.
                                     ____________

                   Appeal from United States District Court
                  for the District of South Dakota - Northern
                                 ____________

                             Submitted: June 8, 2022
                              Filed: June 13, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________
PER CURIAM.

       Neil Bergeson appeals a decision of the district court1 granting the motions of
several defendants to dismiss in his civil action. We conclude that the district court
did not abuse its discretion in allowing tribal officer Jaden Carlson to file a motion
to dismiss out of time due to excusable neglect, see Albright ex rel. Doe. v. Mountain
Home Sch. Dist., 926 F.3d 942, 951 (8th Cir. 2019), and did not err in dismissing the
claims against him based on tribal sovereign immunity, see Levy v. Ohl, 477 F.3d 988,
991 (8th Cir. 2007); Hagen v. Sisseton-Wahpeton Cmty. Coll., 205 F.3d 1040, 1043
(8th Cir. 2000); see also Dry v. United States, 235 F.3d 1249, 1253 (10th Cir. 2000).
To the extent Bergeson appeals the dismissal of his claims against the other
defendants, we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                         -2-